            Case 1:20-cv-01057-RP Document 1 Filed 10/20/20 Page 1 of 11




                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF TEXAS
                                    AUSTIN DIVISION

 ANTHONY EVANS,                               §
                                              §
                         Plaintiff            §
                                              §               CAUSE OF ACTION:
 v.                                           §
                                              §                    1:20-cv-1057
 CITY OF AUSTIN and JOHN DOE,                 §
                                              §
                         Defendants           §
                                              §
                                              §

                           PLAINTIFFS’ ORIGINAL COMPLAINT

         Plaintiff Anthony Evans brings this 42 U.S.C. § 1983 case against the City of Austin and

Austin Police Department Officer John Doe for the brutal and excessive force they inflicted on

him as he was peacefully exercising his right to peaceably assemble and protest and was doing

absolutely nothing wrong.

                                           I. PARTIES

      1. Plaintiff Anthony Evans is a resident of Travis County, Texas.

      2. Defendant, CITY OF AUSTIN, is a municipality that operates the Austin Police

Department and may be served through its City Clerk at 301 W. 2nd Street, Austin, TX 78701. The

City’s policymaker for policing matters is Police Chief Brian Manley. Service is hereby requested

at this time.

      3. Defendant John Doe is a police officer with the Austin Police Department, and is sued in

his individual capacity for compensatory and punitive damages. He can be served with process at

715 E. 8th Street, Austin, Texas, 78701. At all relevant times, John Doe was acting under color of

law as an Austin Police Department officer.
          Case 1:20-cv-01057-RP Document 1 Filed 10/20/20 Page 2 of 11




                                 II. JURISDICTION AND VENUE

   4. As this case is brought pursuant to 42 U.S.C. § 1983, this Court has federal question subject

matter jurisdiction pursuant to 28 U.S.C. § 1331.

   5. This Court has general personal jurisdiction over Defendants as they reside and/or work in

Travis County, Texas.

   6. This Court has specific in personam jurisdiction over Defendants because this case arises

out of conduct by Defendants that injured Plaintiff Anthony Evans, and which occurred in Travis

County, Texas, which is within the Western District of Texas.

   7. Venue of this cause is proper in the Western District pursuant to 28 U.S.C. § 1391(b)

because a substantial portion of the events or omissions giving rise to Plaintiffs’ claims occurred

in Travis County, which is within the Western District of Texas.

                                            III. FACTS

   8. Black lives matter.

   9. Anthony Evans is Black.

   10. On May 31, 2020, Evans went downtown with his brother to participate in a demonstration

against police brutality because police officers killed George Floyd and Michael Ramos.

   11. On the evening of May 31, 2020, however, Evans became fearful as APD officers were

firing dangerous projectile weapons into crowds without provocation. Anthony walked south with

his hands up away from the police station, to safely get away from the police violence.

   12. He posed no threat to anyone.

   13. He was unarmed.

   14. He was doing nothing that could conceivably be perceived as threatening to anyone.




                                                2
            Case 1:20-cv-01057-RP Document 1 Filed 10/20/20 Page 3 of 11




    15. He was completely and totally innocent.

    16. Despite this, APD Officer John Doe inexplicably and unreasonably shot him in the face

with a potentially lethal projectile.

    17. The projectile hit Evans in the face, fracturing his jaw and causing significant physical

pain, mental anguish, impairment, and disfigurement – injuries that he continues to suffer from,

will continue to suffer from in the future, and that required surgery to begin to repair.

    18. Tragically, Evans was just one of many innocent people APD officers used excessive force

against on May 30 and May 31 who were doing nothing more than speaking out against police

violence.

    19. In fact, on May 30, 2020, APD overreacted numerous times and used chilling, excessive

force on multiple individuals. Among others, APD’s victims included Jason Gallagher, Saraneka

Martin, Levi Ayala, and Bomani Barton.

    20. Police used excessive force against Ayala.

    21. Police used excessive force against Gallagher.

    22. Police used excessive force against Martin.

    23. Police used excessive force against Barton.

    24. While numerous people had been injured by APD, including several who had suffered head

injuries from projectiles fired by APD on May 30, 2020, rather than correct this unconstitutional

behavior by his officers that he was aware of, Chief Manley and his senior leadership permitted

APD to continue to fire dangerous projectile “beanbag” shotgun rounds at innocent people and

into crowds from unsafe distances on May 31, 2020 as well.

    25. As a consequence, in addition to Evans, numerous other defenseless individuals were

victimized, shot, and injured with projectile “beanbag” shotgun rounds on May 31, 2020.




                                                  3
             Case 1:20-cv-01057-RP Document 1 Filed 10/20/20 Page 4 of 11




    26. One of the many individuals APD shot was Justin Howell, a twenty-year-old Black student

who had done nothing wrong and was merely exercising his clearly-established First Amendment

rights.

    27. Police used excessive force against Howell.

    28. An APD officer even shot a civilian medic, Maredith Drake, with a protjectile “beanbag”

shotgun round while she had her hands up and was simply trying to get the severely injured Howell

to safety.

    29. Police used excessive force against Drake.

    30. Upon information and belief, when Doe shot Evans, he was also substantially motivated

by his opposition to the demonstrators’ message that police violence must end.

    31. Upon information and belief, Doe shot Evans because he was Black. In fact, APD Officers

have engaged in a pattern of employing excessive force against unarmed minorities over the last

several years.

    32. Among others, these include (but are by no means limited to) force used against Jesus

Hernandez, Pete Hernandez, Sir Smith, Carlos Chacon, and Braion King, as well as the killings of

David Joseph, Larry Jackson, Jr., Kevin Brown, Byron Carter, Ahmede Bradley, Jason Roque,

Nathan Sanders, Daniel Rocha, and Michael Ramos, all of whom were unarmed when killed.

    33. In fact, a 2016 study by the Center for Policy Equity found that APD disproportionately

used force against people of color.

    34. During this same time period, a high-ranking APD commander, Justin Newsom, who is

white, regularly used invidious racial slurs. Among many other disgusting comments, Newsom

referred to former President Barack Obama as “n----- one,” to a former Black city councilwoman

as a “dumb n-----,” and to a former Black assistant police chief as “a n-----, but our n-----.” When




                                                 4
          Case 1:20-cv-01057-RP Document 1 Filed 10/20/20 Page 5 of 11




Newsom’s disgusting comments came to light, rather than discipline him, Chief Manley quietly

allowed him to resign.

   35. Further indicative of APD's failure to remedy its discriminatory practices is a 2020 analysis

of city traffic data that found that black motorists comprise 25% of APD's arrests despite

representing only 8% of its population.

   36. In any event, Doe’s attack on Evans (i.e. – shooting him with a projectile “beanbag”

shotgun round) was unreasonable.

   37. Moreover, the attack would chill a person of ordinary firmness from continuing to engage

in protected speech and assembly (as police violence against other demonstrators already had for

Evans, as he attempted to leave when Doe shot him).

   38. Numerous APD officers watched Doe shoot Evans, but not one officer intervened to stop

the outrageous shooting, just as no one intervened to stop the prior shootings.

   39. After he was shot, Evans underwent emergency surgery.

   40. Upon information and belief, Doe has not been disciplined by APD for using excessive

force against Evans. Likewise, upon information and belief, neither Chief Manley nor any of Doe’s

supervisors have been disciplined for tolerating, authorizing, or endorsing this type of despicable

and unconstitutional conduct.

   41. This lack of discipline as to senior leaders and Manley himself is all the more shocking as

Chief Manley agrees that Plaintiff Evans, Justin Howell, and numerous other individuals were

victims of excessive force by APD officers on May 30 and May 31.

   42. Moreover, APD Chief of Police, Brian Manley, adopted policies that authorized or

tolerated this unreasonable, unnecessary and brutally excessive force even though Chief Manley

had long known of the dangers of firing projectiles into crowds and at defenseless persons, and




                                                 5
             Case 1:20-cv-01057-RP Document 1 Filed 10/20/20 Page 6 of 11




was actually aware that bean bag rounds fired from shotguns had been unreasonably used multiple

times on May 30, 2020 and multiple times again on May 31, 2020 prior to the attack on Evans.

Despite this, and Manley's awareness of the severe injuries caused by them, APD policies – and

Manley – authorized their continued use.

   43. Chief Manley knew, as any reasonable policymaker capable of rational thought would also

know, that as a direct consequence of such practices, innocent people like Plaintiff would be

injured and victimized, and their constitutional rights violated.

   44. And, in fact, numerous other people suffered severe and devastating injuries as a result of

APD’s practices and excessive force on May 30, 2020 and May 31, 2020.

   45. According to Dell Medical Center’s physicians, seven victims required surgical

interventions and four victims retained portions of the “beanbag” shotgun rounds in their

bodies/heads.

   46. More particularly, victims suffered intercranial hemorrhages, depressed skull fractures,

depressed frontal bone fracture, fractured jaws and brain damage.

   47. After ignoring the pattern of excessive force that preceded the attack on Evans for several

more days, multiple members of the City Council called for Manley to be removed as APD’s Chief

of Police.

   48. Following the calls to remove him, Chief Manley acknowledged the obvious, the policies

at Austin Police Department concerning the use of bean bag shotguns were dangerously flawed

and he agreed to change them – a change any reasonable policymaker should have known to have

made prior to Plaintiff being shot.




                                                  6
           Case 1:20-cv-01057-RP Document 1 Filed 10/20/20 Page 7 of 11




                                       IV. CAUSES OF ACTION

   A. FOURTH AND FOURTEENTH AMENDMENT EXCESSIVE FORCE – AS TO DEFENDANT JOHN
      DOE

   49. APD Officer John Doe, while acting under color of law, used excessive force on Anthony

       Evans when he posed no danger to anyone.

   50. APD Officer John Doe’s use of force was wholly excessive to any conceivable need,

objectively unreasonable in light of clearly established law, and directly caused Plaintiff Evans to

suffer serious injuries. Therefore, APD Officer John Doe violated Evan’s clearly established

Fourth Amendment right to be free from excessive force and unreasonable seizure.

   51. As a direct and proximate result of APD Officer John Doe’s actions, Evans suffered and

continues to suffer significant injuries.

   B. FIRST AMENDMENT RETALIATION – AS TO DEFENDANT JOHN DOE

   52. Plaintiff incorporates the preceding paragraphs as if alleged herein.

   53. The First Amendment’s protections for free speech and assembly prohibit agents of the

government from subjecting an individual, like Evans, to retaliation for engaging in protected

speech rights.

   54. Evans exercised his free speech and assembly rights by attending the demonstration against

police violence.

   55. Upon information and belief, Doe’s use of force against Evans was substantially motivated

by his disagreement with the content of Evans’ speech. Upon information and belief, Doe shot

Evans with the beanbag shotgun substantially because Doe disagreed with Evans’ right to assemble

and/or his protected speech.




                                                 7
          Case 1:20-cv-01057-RP Document 1 Filed 10/20/20 Page 8 of 11




   56. In addition, Evans was yet one more unarmed minority senselessly injured by APD's use

of excessive force. Among others, these include Saraneka Martin, Levi Ayala, Bomani Barton,

and Justin Howell.

   C. PUNITIVE/EXEMPLARY DAMAGES – AS TO DEFENDANT JOHN DOE

   57. Plaintiff incorporates the preceding paragraphs as if alleged herein.

   58. Defendant’s conduct was egregious, reckless, and endangered countless community

members. Plaintiff seeks punitive damages as well to deter future uses of such excessive force.

   D. FIRST, FOURTH AND FOURTEENTH AMENDMENT § 1983 MONELL CLAIM –                            AS TO
      DEFENDANT CITY OF AUSTIN ONLY

   59. Plaintiff incorporates the preceding paragraphs as if alleged herein.

   60. The City of Austin, had the following policies, practices, or customs in place when APD

Officer John Doe unreasonably shot Plaintiff Evans:

           a. Shooting kinetic projectiles into crowds where innocent people could be injured;

           b. Using, authorizing, and/or tolerating excessive force against non-violent protestors;

           c. Failing to adequately discipline officers;

           d. Failing to adequately supervise officers;

           e. Failing to adequately train officers concerning de-escalation of force, crowd
              control, use of force against non-violent protestors, and the use or misuse of kinetic
              projectiles

           f. Failing to train officers regarding demonstrators’ free speech and assembly rights;

           g. Not intervening to stop constitutional violations, including excessive force;

           h. Failing to train or instruct officers about specific incidents it considers
              unreasonable, excessive force, or in violation of the Constitution; and

           i. Disproportionately using and tolerating excessive force, including deadly force,
              against unarmed people of color.




                                                 8
          Case 1:20-cv-01057-RP Document 1 Filed 10/20/20 Page 9 of 11




   61. Each of the policies, practices, or customs delineated above was actually known,

constructively known and/or ratified by City of Austin and Chief of Police, Brian Manley, and was

promulgated with deliberate indifference to Evans’ First, Fourth and Fourteenth Amendment rights

under the United States Constitution. Moreover, the known and obvious consequence of these

policies, practices, or customs was that Austin Police Department officers would be placed in

recurring situations in which the constitutional violations described within this complaint would

result. Accordingly, these policies also made it highly predictable that the particular violations

alleged here, all of which were under color of law, would result.

   62. Consequently, the policies delineated above were a moving force of Plaintiff’s

constitutional deprivations and injuries, and proximately caused severe damages.

   63. Moreover, Chief Manley and senior level APD superiors knew that multiple officers had

violated individuals' right to speech and assembly, and had used excessive force at the protests the

day before and earlier on May 31. As a consequence of them not stopping the abusive tactics, they

caused numerous people to suffer serious injuries. Thus, they condoned and ratified the abuse.

Moreover, the City and its leadership, including Chief Manley, is aware through court findings,

litigation, video footage, and investigations of a pattern of racism and disproportionate and

excessive force used against minorities by APD officers. Accordingly, the City is also liable

directly for its policymakers’ misconduct and failure to adequately supervise, train, and stop APD

officers from using excessive force and violating protestors’ first amendment and equal protection

rights, which was a proximate cause of Plaintiff’s deprivation of rights and injuries.

   64. Plaintiff Evans brings this claim pursuant to 42 U.S.C. § 1983.




                                                 9
         Case 1:20-cv-01057-RP Document 1 Filed 10/20/20 Page 10 of 11




                                           V. DAMAGES

      65.      Plaintiff Evans seeks the following damages:

            a. Past and future medical expenses

            b. Past and future economic damages, including (but not limited to) loss of earning
               capacity;

            c. Past and future physical pain and mental anguish;

            d. Past and future impairment;

            e. Past and future disfigurement;

            f. Exemplary/Punitive damages as to Defendant Doe; and

            g. Attorneys’ fees pursuant to 42 U.S.C. § 1988.

                                     VI. PRAYER FOR RELIEF

      66.      To right this injustice, Plaintiff requests the Court:

            a. Award compensatory damages against the City of Austin, and compensatory and
               punitive damages against the individual Defendants, including APD Officer John
               Doe;

            b. Award Plaintiff costs and fees, including but not limited to expert fees and
               attorneys’ fees, pursuant to 42 U.S.C. § 1988;

            c. Award pre-judgement and post-judgment interest at the highest rate allowable
               under the law; and,

            d. Award and grant such other just relief as the Court deems proper.



Dated: October 120, 2020




                                                 10
Case 1:20-cv-01057-RP Document 1 Filed 10/20/20 Page 11 of 11




                                     Respectfully submitted,
                                       EDWARDS LAW
                                       1101 East 11th Street
                                       Tel. 512-623-7727
                                       Fax. 512-623-7729


                                     By /s/ Jeff Edwards
                                     JEFF EDWARDS
                                     State Bar No. 24014406
                                     jeff@edwards-law.com
                                     SCOTT MEDLOCK
                                     State Bar No. 24044783
                                     scott@edwards-law.com
                                     MIKE SINGLEY
                                     State Bar No. 00794642
                                     mike@edwards-law.com
                                     DAVID JAMES
                                     State Bar No. 24092572
                                     david@edwards-law.com



                                     FOGELMAN & VON FLATERN,
                                     LLP
                                     3101 Bee Cave Road, Suite 301
                                     Austin, Texas 78746
                                     Tel. (512) 956-4789
                                     Fax. (512) 956-9290

                                     By: /s/ Aaron von Flatern
                                     Aaron von Flatern
                                     Texas Bar No. 24076892
                                     Email: aaron@fvlawfirm.com
                                     Service: eservice@fvlawfirm.com
                                     Shawn M. Frazier
                                     Texas Bar No. 24090103
                                     Email: shawn@fvlawfirm.com
                                     Service: eservice@fvlawfirm.com


                                     ATTORNEYS FOR PLAINTIFF




                             11
